Citation Nr: 0738994	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as residuals of a neck injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States 

.
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served in the United States Army from July 1959 
to July 1962 and from May 1963 to May 1966, when he was 
honorably discharged.  

In July 1999, the veteran filed a claim of entitlement to 
service connection for residuals of a neck injury (whiplash) 
which was denied by the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (the RO) in an April 
2000 rating decision.  The veteran appealed, and the claim 
was denied in an August 2001 decision of the Board of 
Veterans' Appeals (the Board).   

In April 2002, the veteran submitted a claim to re-open for 
entitlement to service connection for residuals of a neck 
injury.  In a June 2003 rating decision, the RO again denied 
service connection for residuals of a neck injury.  The 
veteran disagreed with that decision, and in July 2004 the RO 
issued a statement of the case (SOC).   The veteran submitted 
a timely substantive appeal as to his claim for residuals of 
a neck injury in July 2004.  

In November 2007, the veteran testified at videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ).


FINDINGS OF FACT

1.  In an August 2001 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a neck injury.  

2.  Evidence submitted since the August 2001 Board decision 
is not cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be re-opened, and so raises a reasonable possibility of 
substantiating the claim.

3.  A preponderance of the competent medical evidence of 
record supports a conclusion that the veteran's currently 
diagnosed cervical spine disability is not related to his 
military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The August 2001 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for residuals of a 
neck injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  A cervical spine disability was not incurred in military 
service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for residuals of a neck injury, which he contends 
was sustained in military service.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim, 
which was denied by the Board in an August 2001 decision.

As was described in the Introduction, the Board denied the 
veteran's initial claim for service connection for residuals 
of a neck injury in an August 2001 decision.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. 
§ 20.1100 (2007).  The veteran now seeks to re-open his 
claim.

Notwithstanding the fact that the RO appears to have reopened 
the claim and decided it on a de novo basis, the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen the previously-denied claim.  
The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will first discuss certain preliminary matters. The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to re-open a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
re-open the claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.  After having 
carefully reviewed the record, the Board has concluded that 
the notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal of whether the veteran 
submitted new and material evidence.

In an April 2003 VCAA letter, the veteran was informed that 
to establish entitlement to service connection, the evidence 
must show:

1.	You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease. 
2.	You have a current physical or mental disability 
shown by medical evidence.
3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the April 2003 VCAA letter.

The veteran was further informed in the April 2003 VCAA 
letter that his previous claim for service connection for 
residuals of a neck injury was denied and that the decision 
was final.  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence."  Specifically, he was informed:

You were previously denied service connection for 
residuals of neck injury and were notified of the 
decision on April 25, 2000.  This decision was 
upheld by the Board of Veteran Appeals on August 
29, 2001.  That decision is final.  In order for us 
to reconsider this issue, we need "new and 
material evidence."

To qualify as new evidence, it must be submitted to 
VA for the first time.  Evidence that is cumulative 
and tends to reinforce a previously established 
point is NOT considered new.  

To qualify as material evidence, the additional 
information must bear directly and substantially 
upon the issue for consideration.  
		
		The evidence must meet both of these requirements.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided the 
veteran complies with the requirements of Kent.

The April 2003 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as documents, statements from lay persons, 
medical reports, or other similar evidence.  These notices 
satisfy the VCAA obligation to inform a claimant of the 
evidence required to substantiate a claim.

The veteran was informed that VA would provide a medical 
examination, or get a medical opinion, if it is determined to 
be necessary to decide his claim.  The veteran was also 
informed that VA would obtain medical records, employment 
records, or records from Federal agencies.  The veteran was 
advised that he must "give us enough information about these 
records so that we can request them from the agency or person 
who has them.  It's still your responsibility to support your 
claim with appropriate evidence."  

The April 2003 letter informed the veteran that "if there 
are any other private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records and send them to 
us."  
  
Finally, the April 2003 letter specifically requested of the 
veteran: "Tell us about any additional information or 
evidence that you want us to try to get for you.  Send us the 
evidence we need as soon as possible and be sure to put your 
VA File number on any evidence you send us."  In essence, 
the veteran was asked to "give us everything you've got," 
in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided Dingess notice in a February 2007 
VCAA letter.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

However, VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is re-
opened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

In this case, it appears that the RO, although not 
specifically re-opening the claim, in fact handled it on a de 
novo basis, to include full development of the evidentiary 
record.  Specifically, the RO obtained the veteran's service 
medical records and post-service medical examination and 
treatment records.  The veteran has been accorded a VA 
medical examination.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been provided with notice of his 
right to a hearing.  The veteran testified at a 
videoconference hearing in November 2007.  

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations 

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be re-opened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to re-open was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

At the time of the August 2001 Board decision, the evidence 
of record included service medical records, which were silent 
as to the claimed in-service neck injury. 

An August 1999 letter from the veteran's chiropractor, Dr. 
M.B., recounted a visit from the veteran in 1964, when the 
veteran complained of neck pain and a whiplash injury that 
occurred in an automobile accident.

A letter from Dr. R.D., dated in March 2000, established a 
course of chiropractic treatment from December 1974.  

Also of record in August 2001 was a VA medical examination 
record, dated in May 2001, in which the examiner noted that 
the in-service whiplash injury was an "acute injury and it 
was resolved without any further neck pain when [the veteran] 
was seen for his discharge from the service and he was not 
treated again until several years after discharge from the 
service by a chiropractor."  The examiner further noted that 
there was a long interval between the veteran's in-service 
injury and his current pain and that it "is unlikely that 
the current neck pain is related to [the veteran's] service 
injury."

The 2001 Board decision

In its August 29, 2001 decision, the Board denied the 
veteran's claim on the basis that there was no nexus between 
the veteran's current neck disability and the claimed neck 
injury in military service. 

Evidence which has been added to the record since the August 
2001 Board decision will be discussed below.



Analysis

Reopening the claim

Subsequent to the August 2001 Board decision, the veteran 
submitted additional private medical reports.  In particular, 
there is a March 27, 2002 statement from R.A.D.  Dr. R.D. 
offers a nexus opinion, namely that the veteran's current 
neck disability may be related to an in-service injury.  This 
statement, in addition to being new, is material because it 
relates directly to the reason why the veteran's claim was 
denied in the August 2001 decision.  

In sum, the additionally added statement from Dr. R.D. does 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been submitted to 
re-open the claim of entitlement to service connection for 
residuals of a neck injury.  

Procedural concerns
  
The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits. Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. 

In the present case, as alluded to above it appears that the 
RO in fact has considered the veteran's claim on a de novo 
basis.  Moreover, the veteran has been amply apprised of what 
is required to establish his claim of entitlement to service 
connection for a cervical spine disability.  His 
presentation, in fact, has been focused on that larger 
concern rather than on the more narrow matter of the 
submission of new and material evidence.  Thus, there is no 
prejudice to him in the Board's considering his claim on the 
merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, as has already been 
discussed the RO has obtained reports of treatment of the 
veteran and VA has provided an examination in May 2001.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.



(iii.) Standard of review

The standard of review changes at this point.

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened. In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.


Discussion of the merits of the claim

The Board will employ a Hickson analysis.

With respect to element (1), current disability, there is x-
ray evidence of degenerative arthritis at C6-7 and C7-T1.

Turning to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.  

With respect to in-service disease, there is no evidence of a 
chronic cervical spine disease in service or within the one 
year presumptive period after service.  The veteran's 
separation physical examination in May 1966 was pertinently 
negative, and the first objective evidence of arthritis came 
many years after he left service.

Concerning in-service injury, the veteran's service medical 
records show that he complained of for neck pain in November 
1965 after being hit by a basketball.  Moreover, although 
treatment records are not available, statements from both the 
veteran and his chiropractor at the time, M.P.B., D.C., 
indicate that he complained of neck pain after a motor 
vehicle in 1964.  Element (2) is arguably met with respect to 
in-service injury.   

Critical to the outcome of this case is element (3), medical 
nexus.  There are of record two medical opinions, one in the 
veteran's favor and one not.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).


In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case the Board places greater weight of probative 
value on a May 2001 VA medical opinion than it does on the 
March 2002 letter opinion of R.A.D., D.C. Although the latter 
opinion was sufficient to re-open the claim, it is not 
sufficient to grant it.  

In particular, Dr. R.A.D. suggested that "whiplash" type 
injuries 

. . . are often silent and progressive in nature.  After 
the initial pain and inflammation have subsided, related 
symptomatology may not resurface for months or even 
years due to the slow degenerative process set in motion 
by the accident.  

Significantly, as noted above, there is an opinion from a May 
2001 VA examiner that states that the veteran's neck 
disability is less likely than not related to his in-service 
neck injury.  The examiner noted that the veteran's service 
medical records, including those for the two year period 
after the motor vehicle accident, were devoid of any 
references to neck complaints (with the exception of the one 
complaint relating to the veteran being hit by a basketball).  
The VA examiner opined that the motor vehicle accident 
produced only an acute injury.  In an addendum opinion, the 
VA examiner elaborated that based on the long period of time 
between the in-service motor vehicle accident and the onset 
of cervical spine arthritis, no relationship existed between 
the two.

The Board finds that the opinion of the VA examiner carries 
greater weight of probative value than that of the veteran's 
chiropractor.  The VA examiner's opinion is congruent with 
the objective medical evidence of record, which shows no 
chronic neck problems in service or for a number of years 
thereafter.  Of interest is that the one complaint of neck 
pain in service, in November 1965, had to do with the 
basketball incident.  

In addition, the May 2001 VA examiner was a medical doctor.  
Although the Board cannot ignore the opinion of the veteran's 
chiropractor, see Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments], the Board places 
greater weight of probative value on the VA physician.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].   

In short, the Board believes that the evidence of record, to 
include negative medical reports in service and for many 
years after service as well as the May 2001 medical opinion, 
outweighs the unsupported conclusion of the chiropractor to 
the effect that "whiplash" can manifest an indefinite 
number of years later as arthritis.   For this reason, the 
Board concludes that element (3) has not been met, and the 
veteran's claim fails on that basis. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a cervical spine disability, claimed as 
residuals of a neck injury or "whiplash".  The benefit 
sought on appeal is denied.



ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


